 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7       FREDERICK O. SILVER,                                    Case No. 2:19-cv-00032-APG-PAL
 8                                             Plaintiff,                      ORDER
              v.
 9                                                              (Mot for CMECF Access – ECF No. 3)
         DISTRICT ATTORNEY STEVEN B.
10       WOLFSON, et al.,
11                                         Defendants.
12           Before the court is plaintiff’s Motion for Permission for Electronic Case Filing
13   (ECF No. 3).
14           Plaintiff is proceeding in this action pro se, which means he/she is not represented by an
15   attorney. See LSR 2-1. Although pro se parties are generally held to less stringent standards, “pro
16   se litigants in the ordinary civil case should not be treated more favorably than parties with
17   attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986). A pro se litigant
18   must follow the same rules of procedure that govern other litigants. King v. Atiyeh, 814 F.2d 565,
19   567 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (noting that “pro se litigants
20   are bound by the rules of procedure”). The court appreciates that it is difficult for pro se parties to
21   litigate their claims. Pro se parties are advised to familiarize themselves with the Federal Rules of
22   Civil Procedure, the Local Rules of Practice, and relevant case law as much as possible.1
23           The Local Rules of Practice require attorneys “to file all documents electronically.” LR
24   IC 2-1(a). However, “a pro se litigant may request the court’s authorization to register as a filer
25   1
       The Federal Rules of Civil Procedure may be accessed on the United States Courts website free of charge
26   at: http://www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-procedure.
     The Local Rules of Practice may be accessed from this court’s website free of charge at
27   http://www.nvd.uscourts.gov/. In addition, litigants may access the District of Nevada’s pro se assistance
     packet through a link on the court’s website, available at https://www.nvd.uscourts.gov/wp-
28   content/uploads/2017/08/Representing-Yourself-Guide.pdf.

                                                            1
 1   in a specific case.” LR IC 2-1(b). Here, plaintiff asks the court to allow him to use the court’s

 2   CM/ECF system in order to file, access, and electronically serve documents in this case. However,

 3   he may not use the court’s CM/ECF system to electronically serve summons and complaint.

 4   He must first comply with the Federal Rules of Civil Procedure governing service. See, Fed. R.

 5   Civ. P. 4. He must also comply with the Local Rules of Practice and the court’s orders. He has

 6   yet to file the certificate of interested parties required by LR 7.1-1 which the court has addressed

 7   in a separate order.

 8          Having reviewed and considered the matter, and good cause appearing,

 9          IT IS ORDERED:

10              1. Plaintiff Frederick O. Silver’s Motion for Pro Se Litigant to File Documents

11                   Electronically (ECF No. 3) is CONDITIONALLY GRANTED subject to his

12                   compliance with the court’s order and LR 7.1-1 regarding the requirement to

13                   file a certificate of interested parties;

14              2.   Silver may not use the court’s CM/ECF system to electronically serve summons

15                   and complaint. See, Fed. R. Civ. P. 4.

16              3. Provided he has timely complied with the court’s order to file the certificate of

17                   interested parties, plaintiff will receive permission to file electronically if he

18                   complies with the following procedures to activate his CM/ECF account:

19                      a. On or before February 1, 2019, Plaintiff must complete the CM/ECF

20                          tutorial, which is accessible on the court’s website www.nvd.uscourts.gov

21                          in the Civil & Criminal Events Menu, and file certification indicating that

22                          he / she is familiar with the electronic filing procedures and best practices.

23                      b. Plaintiff is not authorized to file electronically unless the certification is

24                          filed with the court within the specified time frame.

25   ///

26   ///

27

28
                                                       2
 1             c. Upon timely filing of the certificate of interested parties and certification

 2                of completion of the CM/ECF tutorial plaintiff shall contact Robert Johnson

 3                at the CM/ECF Help Desk at (702) 464-5555 to set up a CM/ECF account.

 4   DATED this 18th day of January, 2019.
 5

 6
                                                 PEGGY A. LEEN
 7                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
